Citation Nr: 1621016	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  08-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board remanded this claim for further development in September 2011, June 2013, and July 2014.

In a March 2015 decision, the Board, in pertinent part, denied entitlement to service connection for PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the Board's March 2015 decision be vacated and remanded, to the extent it denied entitlement to service connection for PTSD.  The Order called for the decision to be vacated and remanded because adequate reasons and bases were not given as to why a valid diagnosis of PTSD was not shown by the evidence.  The JMR specifically requested that the issue on appeal be limited to the denial of entitlement to service connection for PTSD.  The appeal has now returned to the Board for compliance with instructions in the JMR.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a diagnosis of PTSD in conformance with the standards of DSM-IV; the Veteran's claimed in-service stressors are related to a fear of hostile military activity and are consistent with the places, types, and circumstances of the Veteran's service; and the medical evidence of record links the diagnosis of PTSD to the in-service stressors.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Service Connection

The Veteran contends that he has PTSD due to two in-service stressors related to his service in Vietnam.  Specifically, he avers that he felt intense horror during an incident where he saw the bodies of American servicemen brought into his base by helicopter and put on metal tables.  He reported that he saw their bloody clothing and felt intensely concerned about his life at that time.  Additionally, he asserts that his base was under frequent mortar and rocket attacks.  He reported one incident in which his base was under mortar fire, and he had to run 100 yards to get to a bunker.  He indicated that he just made it to safety before the mortar detonated.  See, e.g., February 2006 Statement in Support of Claim; March 2006 VA Examination Report; July 2013 VA Examination Report.  

Parenthetically, the Board notes that the Veteran has been awarded service connection for depression related to his service-connected disabilities.  The instant claim focuses solely on whether service connected may also be warranted for PTSD based on stressful events that Veteran claims to have occurred during his service in Vietnam.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993); 38 C.F.R. § 4.14.

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims, such as this one, that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As such, this claim is governed by DSM-IV, and further discussion of applicability of the revised regulations is not necessary.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Facts and Analysis

In the present case, there is conflicting evidence regarding whether the Veteran has a DSM-IV diagnosis of PTSD.  As noted above, in a March 2015 decision, the Board found that the Veteran did not have a diagnosis of PTSD pursuant to 38 C.F.R. § 4.125, based in large part on VA examination reports.  

Upon review of the medical evidence of record, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran currently has a diagnosis of PTSD in conformance with the DSM-IV.  The Veteran was initially diagnosed with "probable" PTSD in December 2006 by a VA social worker.  The diagnosis was based upon a thorough examination of the Veteran, and the social worker specifically found that the Veteran met the full criteria for a diagnosis of PTSD.  Additionally, during the pendency of this appeal, the Veteran was diagnosed with PTSD by his treating VA psychiatrist, as well as by an examiner in association with his Social Security claim, who reported that the Veteran's symptoms "are well documented in collateral information...[and] correspond directly to DSM-IV criteria for PTSD."  Subsequent VA treatment records continue to show a diagnosis of PTSD.  Moreover, in a December 2011 letter, the Veteran's treating VA psychiatrist confirmed that the Veteran had been diagnosed with PTSD due to "trauma-related symptoms."  A PTSD diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor absent compelling evidence to the contrary.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (holding that, in the absence of evidence to the contrary, medical professionals are presumed to be competent to render the diagnoses they render).  In light of Cohen, the Board finds that the Veteran has been diagnosed with PTSD and to determine otherwise the Board would have to rely on its own medical judgment to support its conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).

The Board acknowledges that the March 2006 and July 2013 VA examiners found that the Veteran did not have PTSD.  Both examiners opined that the Veteran's symptoms did not meet Criterion C, persistent avoidance, for a diagnosis of PTSD.  However, when the negative VA opinions are weighed against the Veteran's treatment records showing diagnoses of PTSD based upon the Veteran's consistent and credible reports of his combat experiences and his psychiatric symptoms, the evidence is in equipoise on the issue.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran currently has a confirmed DSM-IV diagnosis of PTSD.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As for the in-service stressor, generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In this case, the Veteran has not claimed, and there is no evidence to suggest that he "engaged in combat with the enemy," as that term is defined for VA purposes.  Although the record clearly shows that the Veteran served in Vietnam and was exposed to enemy activity, service records do not reflect any specific combat awards or citations.

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010).

In the present case, the Veteran asserts that his stressors relate to his service in Vietnam, where his unit received frequent enemy mortar fire.  He states that he was in constant fear of an attack and that he had to hide in a bunker frequently due to enemy firing.  He also asserts that he saw the bodies of American servicemen brought into his base by helicopter and put on metal tables, which made him fear for his own life.  Thus, the Veteran's claimed stressors are clearly related to his fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010).  Additionally, the Veteran's VA psychiatrist diagnosed the Veteran with PTSD due to his wartime experiences, thereby confirming that his claimed stressors were adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to those claimed stressors.  See, e.g., January 2007 VA Treatment Record; December 2011 VA Treatment Record.  Moreover, although the March 2006 and July 2013 VA examiners opined that the Veteran did not meet Criterion C for a diagnosis of PTSD, both examiners opined that the aforementioned stressors were adequate to support a diagnosis of PTSD.  Furthermore, the Veteran's personnel records show that he had service in Vietnam and that he earned the Republic of Vietnam Campaign Medal; therefore, the Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's lay statements regarding his in-service stressors are credible and sufficient to establish the occurrence of the claimed in-service stressors pursuant to 38 C.F.R. § 3.304(f)(3).

Turning to the question of whether there is a nexus, or link, between the currently shown disability and the in-service stressor, the evidence shows that the Veteran's PTSD has been linked to the aforementioned stressors.  In January 2007, a VA PTSD Team, consisting of social workers, psychologists, and psychiatrists, diagnosed the Veteran with "probable" PTSD and specifically found that the Veteran met the full criteria for PTSD based on the stressors of seeing the bodies of American servicemen brought into his base and being attacked by mortars and having to run into a bunker.  In a December 2011 letter, the Veteran's VA psychiatrist indicated that the Veteran struggles with "trauma-related symptoms including increased thoughts of/memories of combat-related trauma, avoidance, hypervigilance, sleep disturbances, and nightmares."  Subsequent VA treatment records continue to show diagnoses of PTSD based upon the Veteran's wartime experiences.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


